Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s Supplemental Amendment filed on November 15, 2021.
Claims 1 –3, & 5 - 15 are pending.
Claims 1 and 14 are currently amended.
Claim 4 is cancelled. 
Claims 1 –3, & 5 - 15 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the objections/rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 –3, & 5 - 15 under 35 U.S.C §  103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 



Examiner fully considered but this argument is rendered moot due to new ground(s) of objection/rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Colson teaches: in paragraphs ( [0016], [0031], and [0048]) that the co-generated with the object, the wrapper enclosing the object based on the dimension design data automatically applied to the design dimension data and including information regarding the three-dimensionally printed object; reference Colson teaches: in paragraph [0038] that the wrapper includes a snap-off side or door to allow removal of the object from the wrapper. Therefore, Colson teaches the newly added limitations.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 1, 9, and 14, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENT: 
Claim Objections
Claim 1 is objected to because of the following informalities:
Typo in the third limitation of claim 1: “a wrapper” should be “the wrapper.”  Appropriate correction is required. For examination purposes, “a wrapper” shall be construed as “the wrapper.” 
Claim 5 is objected to because of the following informalities:
Claim 5 mistakenly depends upon the cancelled claim 4.  Appropriate correction is required. For examination purposes, claim 5 shall be construed as depending upon claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 –3, 5 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson (US Pub. 2017/0253354).

Regarding claim 1, Colson teaches: 
a method of manufacturing an object (Abstract), the method comprising: 
receiving data regarding the object and a wrapper at a three-dimensional printer (Fig 5; paras [0030] – [0031]),
 the data including design data for three-dimensionally printing the object and dimension data for three- dimensionally printing the wrapper to enclose the object (Fig 5; paras [0030] – [0031]; see also para [0080]);

three-dimensionally printing a wrapper from the data and co-generated with the object (para [0016]), 
the wrapper enclosing the object based on the design data automatically applied to the dimension data and including information regarding the three-dimensionally printed object (paras [0031] & [0048]; see also para [0089]).


Colson specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    879
    650
    media_image1.png
    Greyscale


[0030] When the item is placed in the scanning area 110, the scanner 106 may scan the item. From
the scan, the computing device 102 may obtain information to determine the nature of the item from
one or more sources. For instance, as discussed above, the computing device 102 may recognize the
item based on a product identifier or based on object recognition. If the computing device 102
recognizes the item, the computing device 104 may query one or more data sources to obtain
additional information about the item. For instance, the computing device 102 may reference the
model store 128 to determine whether or not a computer model of the item exists. If a computer model
of the item exists, the computing device 102 may reference an item model 130 corresponding to the
item to determine the geometry, materials, weight, volume, density, and/or other characteristics of the
item. If a computer model of the item is not available, the computing device 102 may scan the item
using scanner 106 to determine one or more characteristics of the item. In some instances the
computing device 102 may have or be able to obtain (e.g., through external resources via the Internet)
a complete item model 130 including exterior dimensions, interior dimensions, weight, volume, density,
materials of construction, surface finish, and the like. In other instances, the computing device 102
may have a limited or partial item model 130, which describes less than all characteristics of the item.
For instance a limited or partial item model might only include exterior dimensions of the item.

[0031] Based on item model 130 the item, modeling module 122 may construct or obtain (e.g., through
external resources via a network such as the Internet) a packaging model 132 for the item. The
modeling module 122 may include a material palette 136 defining the materials that are available from
which to construct a package for the item. The modeling module 122 may further include one or more
packaging elements 138, such as templates and previously stored design elements. For instance,
packaging elements 138 may include computer models of ribs, flanges, honeycomb structures, bubble
structures, trusses, or other design elements, features, or parts. The modeling module 122 may also
include a physics engine 140 to model forces that are likely to be applied by and/or to the item during
storage, shipping, and/or sale. In one example, the physics engine 140 may take into account
characteristics of the item (e.g., size, shape, weight, fragility/durability, etc.) based on the item model
130, material properties (e.g., strength, elasticity, ductility, hardness, etc.) of the item and available
packaging materials from the material pallet 136, forces to which the item may be exposed (e.g.,
gravity, inertia, impact, air resistance, etc.), and/or other factors (e.g., price, scarcity, shipping mode,
storage location, intended use, etc.) obtained from item catalogs, product reviews, web sites, and/or
other sources. In some instances, the physics engine 140 may obtain such information for an item at
least in part from a product identifier of the item. The foregoing description is of just one example, and
in other examples, the physics engine 140 and modeling module 122 may obtain information needed
to perform their respective functions directly or indirectly from the enumerated sources, or from other
available sources.

[0016] In some instances, the techniques described herein may be used to generate retail packaging
for new products and/or existing products (e.g., repackaging of products with damaged or opened
packaging, to refresh or update packaging, to package the product for a new or different market, to
add additional or alternative packaging features, etc.). The techniques described herein may
additionally or alternatively be used to generate non-retail packaging for products and other items
(unpackaged items, items packaged using conventional retail packaging techniques, and/or items
packaged using the retail packaging techniques described herein). In some instances, the techniques
described herein may be usable to generate packages that serve as both retail packaging and nonretail
packaging. Additionally, in some examples, the techniques described herein may be used in
conjunction with 3-D printing of products themselves. For instance, after printing a product using 3-D
The package
may be printed as part of a same printing operation as the product itself, or as a separate printing
operation in the same or different printing area.

[0038] In other examples, the package maybe printed as multiple parts to facilitate opening or
unpackaging the item. For instance, the package may comprise multiple parts that fit together like a 3-
D puzzle and/or are held in place by one or more other parts. Additionally or alternatively, the package
may include one or more opening features to help assist in the opening of the package. By way of
example and not limitation, the package may include one or more thinned or frangible regions where
the package is configured to separate during opening, one or more tabs or finger holds configured to
be grasped by a user, or the like.

[0048] During or after 3-D printing the package structure, one or more pieces of information may be
printed onto the package. The information may include, for example, shipping information (e.g., sender
and/or recipient address), postage for the package, a packing list of the item(s) in the package,
shipping instructions (e.g., “fragile”, “this end up,” etc.), opening instructions, set up or assembly
instructions, “quick-start instructions,” description of features of the package (e.g., child safety,
desiccant, etc.), warning labels (e.g., hazardous materials), a list of materials from which the package
is constructed, a packaging license (e.g., “by opening this package you agree to be bound by the
terms . . . ”), a machine readable code (e.g., quick response code, bar code, 3-D relief code, or the
like), a date on which the package was printed, a location at which the package was printed, an entity
that printed the package, an identifier of the printer that printed the package, or any other pertinent
information. The information may be printed in 2-D or 3-D by the 3-D printer 104 or by a 2-D printer
located in or proximate the printing area 112.


Regarding claim 2, Colson teaches all the limitations of claim 1. 
Colson further teaches wherein: 
the information includes machine-readable information and human readable information (para [0048]; see also paras [0121] & [0125]).

Regarding claim 3, Colson teaches all the limitations of claim 1. 
Colson further teaches wherein: 
the information includes a job ticket (para [0048]; see also [0129]).

Regarding claim 5, Colson teaches all the limitations of claim 1. 
Colson further teaches wherein: 
the dimension data is automatically generated from the design data (para [0031]).

Regarding claim 6, Colson teaches all the limitations of claim 1. 
Colson further teaches wherein: 
the information is automatically generated based on the data via access to a database (para [0031]).






Regarding claim 7, Colson teaches all the limitations of claim 1. 
Colson further teaches wherein: 
 three-dimensionally printing the object includes three-dimensionally printing a plurality of objects and wherein three-dimensionally printing the wrapper includes three-dimensionally printing one wrapper around the plurality of objects (para [0023]; see also [0148]).

Regarding claim 8, Colson teaches all the limitations of claim 1. 
Colson further teaches wherein: 
three-dimensionally printing the wrapper includes co-manufacturing the wrapper with the object (para [0016]).

	Regarding claim 9, Colson teaches: 
a co-manufactured device (Abstract), comprising:
a three-dimensionally printed object (para [0023]; see also [0016]); and
a three-dimensionally printed wrapper enclosing the three-dimensionally printed object (para [0016], 
the wrapper including information regarding the three-dimensionally printed device (paras [0031] & [0048]; see also para [0089]), 
the wrapper including a snap-off side or door to allow removal of the object from the wrapper (para [0038]).

Regarding claim 10, Colson teaches all the limitations of claim 9.
Colson further teaches wherein: 
the wrapper is a three- dimensionally printed cage enclosing the three-dimensionally printed object (para [0108]] see also para [0038]).

Regarding claim 11, Colson teaches all the limitations of claim 9.
Colson further teaches wherein: 
the wrapper includes a generally opaque surface having the information (para [0047] ).

Regarding claim 12, Colson teaches all the limitations of claim 11.
Colson further teaches wherein: 
the information of the surface includes machine-readable data (para [0048]; see also paras [0121] & [0125]).

Regarding claim 13, Colson teaches all the limitations of claim 9.
Colson further teaches wherein: 
the three-dimensionally object includes a plurality of three dimensionally printed objects enclosed within the three- dimensionally printed wrapper (para [0023]; see also [0148]).

Regarding claims 14 – 15, Colson teaches the method of manufacturing an object and the co-manufactured device. Therefore, Colson teaches the method of manufacturing an object with a three-dimensional printer.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s

Colson (US Pub. 2018/0094953):  teaches generating a package based on object design.  
Bouthillier (US Pub. 2017/0253401):  teaches printing package after scanning the object.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        02/02/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115